               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL J. BOZOCHOVIC,                    :   CIVIL NO. 1:17-CV-1439
                                         :
            Plaintiff                    :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
WARDEN DAVID VERANO, et al.,             :
                                         :
            Defendants                   :

                                     ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of

defendants’ motion (Doc. 20) to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), and for the reasons set forth in the court’s memorandum of the same date,

it is hereby ORDERED that:

      1.    The motion (Doc. 20) is GRANTED.

      2.    The complaint (Doc. 1) is DISMISSED.

      3.    The Clerk of Court is directed to CLOSE this action.

      4.    Any appeal from this order is DEEMED frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
